DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received March 8, 2021.  Claims 1, 11-13, and 16 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.	

Drawings
The drawings were received on January 5, 2021.  These drawings are accepted.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on Tony Hom (Reg No 72,904) on March 26, 2021, Applicant requested an extension of time for 3 MONTH(S) with 2 MONTH(S) ($640) paid and authorized the Director to charge Deposit Account No. 602192 the required fee of $ 840 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, the phrase “a DNA sequence of SEQ ID NO: 1” was replaced with “the DNA sequence of SEQ ID NO: 1”
Claims 11-13 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are free of the art for the reasons discussed in the Office Action mailed October 16, 2020 on page 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Neil P Hammell/
Primary Examiner, Art Unit 1636


April 5, 2021